****************************************************************
 The ‘‘officially released’’ date that appears near the
beginning of this opinion is the date the opinion was
released as a slip opinion. The operative date for the
beginning of all time periods for filing postopinion
motions and petitions for certification is the ‘‘officially
released’’ date appearing in the opinion.
 This opinion is subject to revisions and editorial
changes, not of a substantive nature, and corrections
of a technical nature prior to publication in the
Connecticut Law Journal.
****************************************************************
                   IN RE ANGELA V. ET AL.*
                          (AC 44201)
               Bright, C. J., and Prescott and DiPentima, Js.

                                  Syllabus

The respondent mother appealed to this court from the judgments of the
   trial court adjudicating her minor children neglected. On appeal, the
   mother claimed that the court violated her rights to due process when
   it denied a motion for permission to call the two older children as
   witnesses that had been filed by the respondent father. Specifically, the
   mother claimed that the trial court employed an improper standard of
   proof when it denied the motion in part on the ground that it would
   not be in the ‘‘best interests’’ of the children. Held that the respondent
   mother’s appeal was dismissed as moot, as the mother failed to challenge
   all of the bases for the trial court’s denial of the motion for permission
   to call the children as witnesses: the record is clear that the court relied
   on two grounds in denying the motion, that it was not in the best interests
   of the children and that it was untimely and, as the mother failed to
   challenge this second independent basis for the court’s decision denying
   the motion, this court could not afford her any practical relief; moreover,
   this court declined the mother’s request to vacate that part of the trial
   court’s judgment that found that it would not be in the best interests
   of the children to testify in order to clarify the correct legal standard
   that should be employed by the Superior Court in adjudicating motions
   for child testimony in a neglect proceeding, the mother having provided
   no authority that would permit this court to use the equitable remedy
   of vacatur to essentially render an advisory opinion in an appeal that
   was otherwise moot.
           Argued March 23—officially released May 17, 2021**

                             Procedural History

   Petitions by the Commissioner of Children and Fami-
lies to adjudicate the respondent parents’ minor chil-
dren neglected, brought to the Superior Court in the
judicial district of Stamford-Norwalk, where the court,
Kavanewsky, J., denied the respondent father’s motion
for permission to call certain of the minor children as
witnesses; thereafter, the court adjudicated the minor
children neglected and committed the minor children
to the custody of the petitioner, from which the respon-
dent mother appealed to this court. Appeal dismissed.
  Albert J. Oneto IV, assigned counsel, for the appellant
(respondent mother).
   John E. Tucker, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Evan O’Roark and Mildred Bauza, assistant
attorneys general, for the appellee (petitioner).
                          Opinion

   BRIGHT, C. J. The respondent mother, Elizabeth T.,1
appeals from the judgments of the trial court adjudicat-
ing each of her three children, ages nine, seven, and
three, neglected, and the two older of those children,
abused, and vesting temporary custody of the children
in the petitioner, the Commissioner of Children and
Families.2 On appeal, the respondent claims that the
court violated her right to the due process of law when
it denied the motion for permission to call the two older
minor children as witnesses, which was filed by the
respondent father and later joined by the respondent.3
Following the parties’ appellate oral argument, we
requested supplemental briefs addressing whether the
respondent’s claim was moot in light of her failure to
challenge one of the independent grounds of the trial
court’s denial of the motion to have the two older chil-
dren testify.4 Having considered the supplemental briefs
of the parties5 and the record in this case, we conclude
that the respondent’s claim is moot. Accordingly, we
dismiss the appeal.
   The following facts, as found by the trial court and
that are uncontested for purposes of this appeal, and
procedural history are relevant. The respondent has a
long history of substance abuse, and she previously
had been convicted and incarcerated on a federal drug
distribution offense. In April and May, 2019, she saw a
mental health and substance abuse treatment provider,
who, on May 17, 2019, made a mandated referral to the
Department of Children and Families (department) on
the basis of several events that had been reported to
her by the respondent, which alleged violence in the
home toward the children. The department thereafter
attempted to investigate these allegations, but encoun-
tered great hostility from both of the children’s parents,
but especially from the respondent. On May 31, 2019,
the department went to the school of the two older
children, who then reported abuse and neglect to the
department. The department then offered services to
the family, but the respondent and the respondent
father refused to cooperate.
  On June 4, 2019, the petitioner filed ex parte motions
for orders of temporary custody and neglect petitions
in the interest of the minor children alleging ongoing
concerns of intimate partner violence, substance abuse,
unresolved mental health concerns, and excessive phys-
ical discipline of the children. On June 4, 2019, the court
granted the ex parte motions for orders of temporary
custody, finding that the children were in danger of
immediate physical harm. The court vested temporary
custody of the minor children in the petitioner.
  Between November, 2019, and February, 2020, the
court conducted a consolidated trial on the issue of
temporary custody in the neglect petitions. During the
presentation of her case, the petitioner called a number
of witnesses who testified about their interactions with
the children, and about statements made by the children
regarding the neglect and abuse they had endured at
the hands of the respondent and the respondent father.
The petitioner also introduced exhibits that similarly
recounted statements made by the children regarding
the respondent and the respondent father. On February
3, 2020, after the petitioner had rested her case and the
time designated for the disclosure of witnesses had
passed, the respondent father filed a motion for permis-
sion to have the two older minor children testify. The
respondent joined in the motion at the time that it was
heard, on February 6, 2020. The court found that the
motion had been filed untimely, and it also found that
having the children testify would be contrary to their
best interests and detrimental to their welfare. Accord-
ingly, the court denied the motion. The respondent pre-
sented her witnesses and her evidence on February
7, 2020.6
  On February 14, 2020, the petitioner filed a motion
for a psychological evaluation of the family. The respon-
dent did not oppose the petitioner’s motion, and, in
fact, she consented to the motion, which the court
granted after a hearing.
  On February 28, 2020, the court adjudicated the minor
children neglected, and it found that the two older
minor children also had been abused. The court ordered
that all three of the children be committed to the tempo-
rary custody of the petitioner.7 This appeal followed.
Additional facts and procedural history will be set forth
as necessary.
   The respondent claims that the court violated her
right to due process of law when it denied, on the
ground that it was not in the children’s ‘‘best interests’’
to testify, the respondent father’s motion for permission
to call the two older minor children as witnesses, which
motion she had supported. The respondent contends
that the court employed an improper standard of proof
when it ‘‘denied her the right to question her children
at trial about [their] hearsay statements admitted into
evidence based solely on a finding that it would not be
in the children’s ‘best interests’ to testify.’’8 She con-
tends that the court needed to find, by clear and con-
vincing evidence, that it would be emotionally harmful
to the children to testify and that the harm outweighed
the probative value of their potential testimony. Recog-
nizing that she did not preserve at trial this alleged
constitutional issue, the respondent requests review
pursuant to State v. Golding, 213 Conn. 233, 567 A.2d
823 (1989).9
  In her appellate brief, the petitioner sets forth several
reasons for rejecting the respondent’s claim.10 She
argues that this claim is not constitutional in nature
but, rather, that it is an evidentiary matter, and that
there can be no doubt that the court acted well within
its discretion pursuant to Practice Book § 32a-4.11 Addi-
tionally, the petitioner contended during oral argument
before this court that the respondent failed to address
the fact that the court also denied her motion on a
second independent ground, namely, that it was
untimely filed and without a showing of good cause.
In the alternative, the petitioner also argues that, if we
determine that the respondent’s claim is reviewable and
is of constitutional magnitude, the court did not violate
the respondent’s right to due process of law because
it employed the proper standard when it found that
permitting the children to testify would not be in their
best interests and, in fact, would be detrimental to their
interests.
   As set forth in footnote 4 of this opinion, we requested
supplemental briefs from the parties specifically
addressing whether the respondent’s claim was moot
in light of her failure to challenge an independent
ground for the trial court’s denial of her motion to
call the children to testify, namely, that the respondent
father’s motion for permission to call the two older
minor children as witnesses was untimely. After consid-
ering the parties’ supplemental briefs and the record
in this case, we conclude that her claim is moot.
   ‘‘Mootness raises the issue of a court’s subject matter
jurisdiction and is therefore appropriately considered
even when not raised by one of the parties. . . . Moot-
ness is a question of justiciability that must be deter-
mined as a threshold matter because it implicates [a]
court’s subject matter jurisdiction. . . . We begin with
the four part test for justiciability . . . . Because
courts are established to resolve actual controversies,
before a claimed controversy is entitled to a resolution
on the merits it must be justiciable. Justiciability
requires (1) that there be an actual controversy between
or among the parties to the dispute . . . (2) that the
interests of the parties be adverse . . . (3) that the
matter in controversy be capable of being adjudicated
by judicial power . . . and (4) that the determination
of the controversy will result in practical relief to the
complainant. . . . [I]t is not the province of appellate
courts to decide moot questions, disconnected from the
granting of actual relief or from the determination of
which no practical relief can follow. . . . In determin-
ing mootness, the dispositive question is whether a suc-
cessful appeal would benefit the [petitioner] or [the
respondent] in any way.’’ (Citations omitted; emphasis
in original; internal quotation marks omitted.) In re
Jorden R., 293 Conn. 539, 555–56, 979 A.2d 469 (2009)
(Jorden R.).
  In Jorden R., our Supreme Court, sua sponte, vacated
the judgment of this court after concluding that this
court had lacked jurisdiction to review the merits of
the respondent’s appellate claim that the trial court had
erred in concluding that she was unable or unwilling
to benefit from reunification efforts. Id., 554–55. Our
Supreme Court determined that the respondent’s claim
was moot because she had failed to challenge on appeal
a second alternative basis of the trial court’s decision.
Id., 555. Specifically, our Supreme Court explained:
‘‘[General Statutes] § 17a-112 (j) (1) requires a trial court
to find by clear and convincing evidence that the depart-
ment made reasonable efforts to reunify a parent and
child unless it finds instead that the parent is unable
or unwilling to benefit from such efforts. In other words,
either finding, standing alone, provides an independent
basis for satisfying § 17a-112 (j) (1). In this case, how-
ever, the trial court found that both alternatives had
been satisfied—the court found that the department
had made reasonable efforts to reunify the respondent
and Jorden and that the respondent was unwilling and
unable to benefit from reunification services. . . . In
light of the trial court’s finding that the department had
made reasonable efforts to reunify the respondent with
Jorden and the respondent’s failure to challenge that
finding, the Appellate Court’s decision, which disturbed
only the trial court’s finding that reunification efforts
were not required, cannot benefit the respondent mean-
ingfully.’’ (Emphasis altered; footnote omitted.) Id., 556.
Accordingly, our Supreme Court concluded that the
respondent’s claim was moot because the Appellate
Court could not have afforded her practical relief.
Id., 557.
   In the present case, the respondent argues that the
ruling of the trial court has to be reviewed in total and
that the issue of timeliness is part and parcel of her due
process claim and cannot be viewed as an independent
basis for the denial of the respondent father’s motion.
The respondent further argues that ‘‘[t]he trial court’s
comments about the motion’s untimeliness were . . .
obiter dicta, lacking the force of an adjudication’’ in
that the court did not deny the motion on the ground
that it was untimely because the court, on January 10,
2020, ‘‘gave [her] permission to produce any disposi-
tional evidence she wished on the last day of trial.’’
Finally, she argues that, even if her claim is moot, we
should exercise our equitable power of vacatur to cor-
rect the trial court’s application of an incorrect legal
standard to the respondent father’s motion.
   The petitioner responds that the respondent did not
raise a due process claim at trial, and it is clear that
the court voiced two alternative grounds for denying
the respondent father’s motion to call the older children
to testify, namely, ‘‘(1) subjecting the children to interro-
gation by the respondent mother at trial would be detri-
mental to their welfare because of the trauma they
endured in the . . . care [of the respondent and the
respondent father]; and (2) the motion to call the minor
children was untimely filed and there was no good cause
for the late filing.’’ The petitioner argues that ‘‘[e]ither
of these grounds—that it was detrimental to these emo-
tionally fragile children to testify and the extreme tardi-
ness of the motion—provides an independent basis to
affirm the trial court’s decision on the motion to call
children witnesses.’’ (Emphasis in original.) We agree
with the petitioner.
   As required by the standing orders for the child pro-
tection docket of the Juvenile Matters session of our
Superior Court, the petitioner and the respondent each
filed their trial management memoranda on November
1, 2019.12 The respondent father, however, did not file
a trial management memorandum. On November 13,
2019, the petitioner notified counsel for the parties that
she intended to offer into evidence the exhibits con-
taining the statements of the children. The trial in this
matter commenced on November 15, 2019. During the
petitioner’s presentation of her case, she called a num-
ber of witnesses who testified about the children and
their statements alerting the witnesses to the neglect
and abuse they had suffered at the hands of the respon-
dent and the respondent father. The petitioner also
introduced exhibits that similarly recounted statements
made by the children regarding the respondent and the
respondent father. Much of this evidence was admitted
without objection. On January 10, 2020, the petitioner
rested her case, with the exception of one exhibit, which
the parties were working to redact by agreement. The
trial court file and the transcript from that date indicate
that the respondent’s behavior during that day’s pro-
ceedings ‘‘was nearly contemptuous.’’ Near the end of
the hearing, the court asked the respondent and the
respondent father whether they were going to call wit-
nesses. Counsel for the respondent father stated that
he did not know. Counsel for the respondent replied
in the affirmative. Nevertheless, at no time before the
petitioner rested, even after hearing and seeing the peti-
tioner’s evidence recounting statements attributed to
the children, did the respondent give any indication that
she wished to call any of the children as witnesses; she
also did not argue that the children’s hearsay statements
were admissible only if she was permitted to cross-
examine them about those statements. The court con-
tinued the matter to February 7, 2020.
   On February 3, 2020, nearly one month after the peti-
tioner had rested her case and long after the date for
disclosure of witnesses set forth in the trial manage-
ment orders, the respondent father filed a motion for
permission to have the two older minor children testify.
See Practice Book § 32a-4. He represented that the chil-
dren would testify that the allegations of neglect were
not accurate. The petitioner objected to the motion on
the grounds that it was late, that it would be prejudicial
to the petitioner to grant the motion nearly one month
after she had rested her case, and that it would be
‘‘detrimental and emotionally harmful to the [older]
minor children,’’ who were seven and nine years old at
the time.13 The respondent joined in the respondent
father’s motion on February 6, 2020, during oral argu-
ment. Neither the respondent nor the respondent father
offered any reason for the late filing of the motion,
despite the petitioner’s objection, which included that
specific ground.
   During the February 6, 2020 hearing, the petitioner
argued in part that the motion was untimely and that
it would be prejudicial to the petitioner if it were
granted. She explained that she already had presented
all of her evidence, that the evidence concerning the
children’s statements was admitted, primarily without
objection, through the business records exception to
the hearsay rule applicable to the records of the depart-
ment and the children’s school. Specifically, the peti-
tioner’s counsel argued: ‘‘Then it’s prejudicial in that
we’ve already presented the evidence and had there
been notice of this and generally—well, let me start
with, first, none of the evidence that was presented
relied on the unavailability of the children. The exhibits
that were and the information that was admitted was
admitted through business record[s] of [the depart-
ment], the business record[s] of the school as mandated
reporters . . . . So, the admission of the statements
by the children came in not through the residual that
may trigger as in In re Taylor F., [296 Conn. 524, 544–47,
995 A.2d 611 (2010)], a separate hearing on the availabil-
ity of the witnesses, the psychological availability of
the witnesses, but, had the court wished to address
that, we’ve been foreclosed as our evidence has closed
on that. And, generally, as I said, those are usually
hearings that are held before trial commences or
addressed during trial through the witnesses that are
being called.’’ See In re Taylor F., supra, 544 (‘‘a trial
court properly may conclude [after an evidentiary hear-
ing] that a child is unavailable if there is competent
evidence that the child will suffer psychological harm
from testifying . . . [but] [t]he court’s determination
must be based . . . on evidence specific to the child
and the circumstances’’).
   In its oral ruling during the February 6, 2020 hearing,
the court stated that it did not think that it was in the
children’s best interests to testify, and it explained that
it did not want its ruling ‘‘to hang all on the linchpin
of timeliness so that’s why [it] address[ed] the . . .
best interest first . . . . The [petitioner] has rested and
this is why we have trial management orders that review
or require parties to set forth who their witnesses are.
I understand that may change for good cause from time
to time but I can’t think of anything that would have
suddenly [leapt] out from what has been presented and
the material presented now that would not have been
apparent before. So I am going to deny the [respondent]
father’s motion.’’ (Emphasis added.) The court’s written
comments, contained in the trial court file for that date,
specifically provide: ‘‘Court determines it would not be
in best interest of children to be called to testify in this
case. Also, motion is untimely.’’
   Despite this record, the respondent argues that we
should disregard the trial court’s statements that it was
denying the respondent father’s motion for permission
to call the children as witnesses on the ground that the
motion was untimely and without a showing of good
cause excusing the lateness. She contends that (1) her
appellate brief, although not specifically addressing the
lateness of the motion and the failure to demonstrate
good cause, was a complete attack on the court’s deci-
sion, including this ground, (2) the court’s statement
about the lateness of the motion and the failure to argue
good cause was not actually a basis for the court’s
denial of the motion, and (3) we should exercise our
equitable powers to vacate the court’s judgment. We
consider each of these reasons in turn.
   First, the respondent argues that her challenge to the
trial court’s order denying the motion was ‘‘a complete
attack in toto on the validity of the trial court’s order
precluding her from questioning her children at the
trial on the neglect petitions.’’ She further argues that,
consequently, ‘‘[t]he appropriate treatment of the trial
court’s comments about the motion’s timeliness is not
as an independent ground upon which to affirm the
judgment. Rather, this court must ‘closely examine’ any
and all procedural reasons advanced by the trial court
in support of its ruling as part of the due process balanc-
ing test set forth in Mathews v. Eldridge, 424 U.S. 319, 96
S. Ct. 893, 47 L. Ed. 2d 18 (1976).’’ We are not persuaded.
   The respondent’s argument requires us to interpret
the court’s order. ‘‘As a general rule, [orders and] judg-
ments are to be construed in the same fashion as other
written instruments. . . . The legal effect of an order
must be declared in light of the literal meaning of the
language used. The unambiguous terms of [an order],
like the terms in a written contract, are to be given
their usual and ordinary meaning. . . . [An order] must
be construed in light of the situation of the court, what
was before it, and the accompanying circumstances.’’
(Citation omitted; internal quotation marks omitted.)
In re Jacklyn H., 162 Conn. App. 811, 830, 131 A.3d
784 (2016).
   Both in its oral ruling and in its written comments
following the hearing on the respondent father’s
motion, the court provided two bases for denying the
motion. The court first determined that it was not in
the children’s best interests to testify and explained
its reasoning for reaching that conclusion. Second, the
court stated that the motion was untimely and explained
why it was denying the motion due to its late filing. It
is clear to us from the language used by the court that
it concluded that both of the stated reasons constituted
independent bases to deny the respondent father’s
motion.
   The respondent does not claim, nor could she, that
she argued in her principal brief on appeal that the
court deprived her of due process because it relied on
the deadlines in its trial management orders to deny the
respondent father’s motion. Her principal brief attacked
only the court’s reliance on the best interests of the
children as a ground for denying the motion. In fact,
the respondent does not argue in her supplemental brief
that the court’s reliance on the deadlines in the trial
management orders violated due process; nor could
she, in good faith, because our law is to the contrary.
See Levine v. Hite, 189 Conn. App. 281, 296, 207 A.3d
100 (2019) (‘‘A trial court has the authority to manage
cases before it as is necessary. . . . Deference is
afforded to the trial court in making case management
decisions . . . . The case management authority is an
inherent power necessarily vested in trial courts to man-
age their own affairs in order to achieve the expeditious
disposition of cases. . . . The ability of trial judges to
manage cases is essential to judicial economy and jus-
tice.’’ (Internal quotation marks omitted.)). Conse-
quently, the respondent’s suggestion that we should
review a constitutional claim that she never raised and
that finds no support in the law is without merit.
   Second, the respondent argues that the court’s com-
ments regarding the timeliness of the respondent
father’s motion should be disregarded as ‘‘obiter dicta’’
because they were not material or necessary to the
court’s ruling. The respondent argues that the timeli-
ness of the motion really was not an issue because
‘‘on January 10, 2020, the court gave the respondent
permission to produce any dispositional evidence she
wished on the last day of trial.’’ We disagree.
   The fact that the respondent may have had permis-
sion to present ‘‘any dispositional evidence’’ in her
defense of the neglect petitions did not mean that she
had a right to do so in contravention of the orders of
the court or the rules of practice. The court at all times
had the authority to limit the presentation of evidence
based on its previous orders and the relevant rules. In
any event, for the reasons previously discussed, the
record is clear that the court relied on the untimeliness
of the respondent father’s motion as an independent
ground for its denial on February 6, 2020. Thus, the
court’s reliance on the untimeliness of the motion was
in no way ‘‘obiter dicta.’’
   Finally, the respondent argues that we should exer-
cise our power of ‘‘equitable vacatur’’ to prevent the
trial court’s ruling from becoming ‘‘misleading legal
precedent.’’ The respondent argues that, because the
court improperly used the best interests of the children
as a basis for denying the respondent father’s motion,
we should ignore the question of mootness and correct
the court’s purported error so that the appropriate test
is applied in future cases should the question of whether
a parent has the right to compel their children to testify
arise. We conclude that using the equitable remedy of
vacatur in the manner suggested by the respondent is
not appropriate. A review of our Supreme Court’s prior
application of this remedy is instructive.
   In In re Candace H., 259 Conn. 523, 525–26, 790 A.2d
1164 (2002), on which the respondent relies, the respon-
dent mother had ‘‘appealed to the Appellate Court from
the trial court’s denial of her motion for visitation with
the child. The Appellate Court reversed, in part, the
judgment of the trial court, concluding that the trial
court properly had denied the respondent’s motion for
visitation; In re Candace H., 63 Conn. App. 493, 502,
776 A.2d 1180 (2001); but impermissibly had delegated
to the department and to the child’s foster parents ‘its
independent obligation to determine and further the
child’s best interest.’ Id., 504.’’ (Footnote omitted.) After
our Supreme Court granted the department’s petition
for certification, the respondent voluntarily relin-
quished her parental rights, rendering the department’s
appeal to our Supreme Court moot. In re Candace H.,
supra, 259 Conn. 526. The court concluded that the
appeal should be dismissed as moot, but it, neverthe-
less, granted the department’s request to vacate the
Appellate Court’s judgment to the extent that it reversed
the trial court’s decision empowering the department
and the foster parents to determine the propriety of
any future visitation. Id. The court provided no explana-
tion for its decision to vacate the judgment of the Appel-
late Court other than to state that it was in the public
interest to do so and noting that ‘‘[v]acatur is commonly
utilized . . . to prevent a judgment, unreviewable
because of mootness, from spawning any legal conse-
quences.’’ (Internal quotation marks omitted.) Id., 527
and n.5.
   Similarly, in In re Jessica M., 250 Conn. 747, 738 A.2d
1087 (1999), our Supreme Court, after a certified appeal
in a termination of parental rights case became moot,
granted the petitioner’s motion ‘‘to vacate the judg-
ments of the Appellate Court and the trial court . . .
on the grounds that the appeal is now moot and the
issues decided by those courts have not been subject
to review by the Supreme Court.’’ Id., 749. In both In
re Candace H., and In re Jessica M., our Supreme Court
employed the equitable remedy of vacatur to leave for
another day resolution of an issue that it did not reach
because the appeal in which it would have reached the
issue had been rendered moot.
  In the present case, the respondent is not asking us
to vacate that part of the trial court’s judgment that
relied on the best interests of the children so that the
question of the appropriate standard to apply to a
motion for permission to call children as witnesses in
a neglect proceeding can be addressed another day in
another case. Instead, the respondent is asking us to
vacate the judgment of the trial court ‘‘in order to clarify
the correct legal standard that should be employed by
the Superior Court in adjudicating motions for child
testimony under Practice Book § 32a-4.’’ Essentially,
the respondent is asking us to use the equitable remedy
of vacatur to render an advisory opinion in an appeal
that otherwise is moot. The respondent has cited no
authority that permits us to do so, and we are aware
of none. Furthermore, we conclude that vacatur is not
appropriate in this case because the trial court’s deci-
sion, unlike this court’s decisions in In re Candace H.
and In re Jessica M., is not binding on the Superior
Court. Thus, a parent defending against a neglect peti-
tion will be able to raise the same procedural arguments
raised by the respondent in this case, and any decision
regarding such arguments will be subject to review by
this court and/or our Supreme Court. For these reasons,
we reject the respondent’s request that we employ the
equitable remedy of vacatur in such an unprecedented
manner.
   Because the respondent challenges only one of the
two separate and independent bases for the court’s
denial of the motion to call the two older minor children
to testify, even if we were to agree that the court should
not have considered the best interests of the children
when considering the respondent father’s motion, the
fact that there is a second independent basis for uphold-
ing the court’s determination, which she failed to chal-
lenge on appeal, renders us unable to provide her with
any practical relief. On the basis of our plenary review
of the record and the court’s decision in this case, we
conclude that the court utilized two independent
grounds for denying the respondent’s motion for per-
mission to call the two older children to testify, one of
which she has not challenged on appeal, rendering her
challenge to the other independent ground moot.
   The appeal is dismissed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** May 17, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The respondent father also was named a party in the trial court proceed-
ing. He has not participated, however, in this appeal.
   2
     The attorney for the minor children has adopted the appellate brief and
the position of the petitioner.
   3
     In her appellate brief, the respondent also claimed that the court abused
its discretion by granting the petitioner’s motion for a psychological evalua-
tion of the family. During oral argument before this court, however, she
withdrew that claim, on the basis of this court’s decision in In re Marcquan
C., 202 Conn. App. 520, 246 A.3d 41, cert. denied, 336 Conn. 924, 246 A.3d 492
(2021), without prejudice to raising it during further trial court proceedings.
   4
     Specifically, our order provided: ‘‘The parties are hereby ordered to file
on or before April 9, 2021, supplemental briefs, not exceeding ten pages in
length, addressing whether the respondent’s first claim on appeal, that the
court deprived her of due process of law when it denied her motion for
permission to call her children to testify, is moot in light of the respondent’s
failure to challenge the second ground of the trial court’s decision, namely,
that the motion was untimely and the respondent failed to establish good
cause for its late filing. See, e.g., In re Jorden R., 293 Conn. 539, 554–57,
979 A.2d 469 (2009) (claim is moot if appellant has not challenged all bases
for trial court’s decision).’’
   5
     The attorney for the minor children also adopted the supplemental brief
of the petitioner.
   6
     The respondent listed seventeen potential witnesses in her November
1, 2019 trial management memorandum, including herself and the respondent
father. None of the children were on the list. On February 7, 2020, the
respondent called several witnesses to testify. The respondent father, who
had failed to file a trial management memorandum, stated that he had no
witnesses to present. The respondent and the respondent father each chose
not to testify.
   7
     In its memorandum of decision, the court specifically stated that,
although the cases had been consolidated for trial, it ‘‘considered each
case separately and independently of the others’’ and it ‘‘considered the
allegations against each respondent separately and independently.’’
   8
     The respondent does not claim on appeal that the court improperly
admitted into evidence the statements made by the minor children, the vast
majority of which were admitted without objection.
   9
     Pursuant to Golding, a defendant may prevail on a claim of constitutional
error not preserved at trial only if all four of the following conditions are
satisfied: ‘‘(1) the record is adequate to review the alleged claim of error;
(2) the claim is of constitutional magnitude alleging the violation of a funda-
mental right; (3) the alleged constitutional violation . . . exists and . . .
deprived the defendant of a fair trial; and (4) if subject to harmless error
analysis, the state has failed to demonstrate harmlessness of the alleged
constitutional violation beyond a reasonable doubt.’’ (Footnote omitted.)
State v. Golding, supra, 213 Conn. 239–40; see also In re Yasiel R., 317
Conn. 773, 781, 120 A.3d 1188 (2019) (modifying third prong of Golding by
eliminating word ‘‘clearly’’ before words ‘‘exists’’ and ‘‘deprived’’ (internal
quotation marks omitted)).
   10
      The respondent did not file a reply brief to respond to the petitioner’s
arguments.
   11
      Pursuant to Practice Book § 32a-4 (b), ‘‘[a]ny party who intends to call
a child or youth as a witness shall first file a motion seeking permission of
the judicial authority.’’
   12
      Standing Order 5 of the child protection docket for the Juvenile Matters
session of our Superior Court provides in relevant part:
   ‘‘5. Trial Management Procedures
   ‘‘A. Four (4) weeks before any assigned trial date, all parties shall file trial
   memoranda intended to simplify and speed up a contested trial. The
memoranda shall include the following:
   ‘‘1. a summary of the petitioner’s contentions and the respondent’s
defenses or oppositional grounds, together with a summary of settlement
efforts;
   ‘‘2. any pleadings or motions pending or to be filed;
   ‘‘3. evaluations;
   ‘‘4. admissions or stipulations;
   ‘‘5. evidentiary disputes or judicial notice;
   ‘‘6. (a) the name and address of each fact witness, (b) a summary of
expected testimony and (c) the approximate length of time for direct testi-
mony;
   ‘‘7. (a) the name and address of each expert witness, (b) a resume or
curriculum vitae, (c) a summary of the expected testimony and (d) the
approximate length of time for direct testimony;
   ‘‘8. a list of each pleading, motion, discovery matter, evaluation and evi-
dence there is any dispute about or any outstanding matter, and a summary
of the matter. . . .’’ Standing Orders for the Child Protection Docket for
the Juvenile Matters session of the Superior Court (effective November 1,
2009), available at https://www.jud.ct.gov/external/super/StandOrders/Juve-
nile/juvenile childprot.pdf (last visited May 14, 2021).
   13
      The guardian ad litem and the attorney for the children each filed a
position letter objecting to the motion, as well.